Citation Nr: 0509469	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  99-03 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a chest cavity injury with a retained foreign 
body.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In March 2001 and August 2003, the Board remanded the case 
for further development.

The veteran is in receipt of a separate 10 percent evaluation 
for painful scar, residuals of chest cavity injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a May 1988 rating decision, the RO granted VA compensation 
benefits to the veteran after a portion of a drainage 
catheter was inadvertently left in his chest; he had received 
VA medical treatment in October 1985 for pneumonia with 
empyema of the right pleural space.  An attempt to remove the 
object was unsuccessful due to severe infectious process 
involving the paraspinous muscles that prevented surgical 
exploration of the pleural and peritoneal cavities.  

The veteran's resulting impairment is currently rated as 20 
percent disabling under the provisions of Diagnostic Code 
6843, which pertains to traumatic chest wall defects.  
38 C.F.R. § 4.97 (2004).  

In August 2003, the Board remanded the case, in pertinent 
part, because the record contained conflicting medical 
evidence regarding the exact location of the foreign body.  
In order to rate the veteran's impairment under the proper 
diagnostic code, it was necessary to determine the location 
of the foreign body.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
May 2004, the veteran underwent a VA examination.  As 
evidenced by a computed tomography scan of the thorax and 
abdomen, the small metallic fragment was located in the 
veteran's chest, near the end of his right rib.  There was no 
evidence showing that the fragment had migrated into the 
right upper quadrant of the abdomen.  

The examination report raised additional questions regarding 
the proper evaluation of the chest cavity injury residuals.  
The examiner did not indicate what muscle group was affected 
by limitation of function or if it was the spine or one or 
both upper extremities.  It was pointed out that pulmonary 
function testing (PFT) would be helpful, but this was not 
done.  The veteran stated that he takes 120 pain reliever 
tablets per month, which are prescribed by his private 
physician, Dr. Davidson.  When analyzing the effect that the 
veteran's pain has on his ability to work, the May 2004 
examiner observed the veteran's history of polysubstance 
abuse, and determined that the extent of pain associated with 
the veteran's service-connected chest disability is unclear.  
The Board finds it necessary to obtain recent treatment 
records and a list of prescribed pain medications from Dr. 
Davidson.  

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should obtain treatment 
records and a list of prescribed pain 
medications dated from April 2001 to the 
present from Dr. Douglas W. Davidson.  
Dr. Davidson's address as noted in the 
claims folder is:  8676 Goodwood Blvd, 
Suite 203, Baton Rouge, Louisiana, 70806.

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
current nature and severity of the 
service-connected impairment resulting 
from residuals of the chest cavity injury 
with a retained foreign body.  The claims 
folder should be reviewed by the examiner 
prior to the examination.  All tests and 
studies deemed helpful by the examiner, 
to include PFT, should be conducted in 
conjunction with the examination.  The 
PFT should contain the full range of 
results, including FEV-1, FEV-1/FVC, DLCO 
(SB), and maximum oxygen consumption.  
The results of the pulmonary function 
tests post-drug or inhalation therapy 
must be reported.  The presence or 
absence of cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.  

The examiner is asked to review the 
record, including the May 2004 VA 
examination report, and specify what 
pulmonary dysfunction is due to the 
service-connected residuals of a chest 
cavity injury with a retained foreign 
body as opposed to any non-service-
connected disability, including chronic 
obstructive pulmonary disease.  

3.  The veteran should be afforded a VA 
musculoskeletal examination to determine 
the current nature and severity of the 
service-connected impairment resulting 
from residuals of the chest cavity injury 
with a retained foreign body.  The claims 
folder should be reviewed by the examiner 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

The examiner is asked to review the 
claims folder, including the May 2004 VA 
examination report, the April 2001 
examination report by Dr. Davidson, and 
any newly submitted private treatment 
records/medication lists from Dr. 
Davidson, and provide an opinion as to 
the effect that the pain and other 
symptoms associated with the service-
connected residuals of chest cavity 
injury have on the veteran's ability to 
work.  Specifically, the examiner should 
specify what Muscle Group(s) is(are) 
affected and what is the severity of 
muscle damage.  If spinal or upper 
extremity dysfunction is due to the 
service-connected residuals of chest 
cavity injury, what joints are affected 
and specify motion loss attributable to 
the service-connected disability.  

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's increased 
rating claim for impairment resulting 
from a retained foreign body in the 
chest.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




